DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks February 26, 2021. Claims 19 and 20 have been canceled. Claims 1-18 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Art Rejections: Applicants’ amendments with arguments filed February 26, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.
Allowable Subject Matter
4.	Claims 1-18 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Alexander et al. (US 2020/0288266) and Bard et al. (US 2018/0014387) are generally directed to various aspects of the wireless mesh network that comprises a controller and a plurality of wireless networked devices arranged to transmit messages to and receive messages from the controller, wherein one or more or each of the plurality of devices periodically sends a positioning message to the controller to determine its zone and if it can communicate directly with the controller it determines that it is a “Zone 1” device and if it cannot communicate directly with the controller, but it can communicate with the controller via a “Zone 1” device and therefore arranged to do so, it determines that it is a “Zone 2” device; the remote control device that detects a user interface event in the mesh network and determines whether to transmit digital messages to as unicast messages or multicast messages based on the type of user interface event detected. 
However, in consideration of the claim amendment with arguments/remarks filed on February 26, 2021 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“forwarding a plurality of repetitions of the message to the second mesh node,” and “successive repetitions of the message are separated by respective time delays, and the respective time delays are based on whether the first mesh node has an established friendship relationship with the second mesh node,” as specified in claim 1. 
Similar limitations are included in claim 10. 
Dependent claims 2-9 and 11-18 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473